                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


    RIKI P. WINN,                                       )           CASE NO. 5:18cv2869
                                                        )
                                                        )
                           PLAINTIFF,                   )           JUDGE SARA LIOI
                                                        )
    v.                                                  )           MEMORANDUM OPINION
                                                        )
                                                        )
    STATE OF OHIO,                                      )
                                                        )
                                                        )
                          DEFENDANT.                    )

         Pro se plaintiff Riki P. Winn (“Winn”) has filed this in forma pauperis action against the

State of Ohio. (Doc. No. 1, Complaint [“Compl.”].) Winn’s one-page complaint does not set forth

allegations that are intelligible to the Court. Winn’s complaint consists entirely of an assertion that

he alleges “Breach of Trust,” along with the following statements:

         That on or about the 11th day of April 2009, the [p]laintiff, by his attorney George
         McDonald, appeared in the Common Pleas Court for a[n] expungement of [Winn’s]
         [c]riminal [r]ecord, [t]he Honorable Judge Spellacy [p]residing, the case [h]eard
         and [g]ranted.

         Wherefore, [the] plaintiff demands judgment in the sum of $100,000, together with
         costs and disbursements of this action.

(Compl. at 1.1)

         Although pro se pleadings are generally liberally construed and held to less stringent

standards than formal pleadings drafted by lawyers, Williams v. Curtin, 631 F.3d 380, 383 (6th



1
  All page number references are to the page identification number generated by the Court’s electronic docketing
system.
Cir. 2011), pro se plaintiffs are still required to meet basic pleading requirements and courts are

not required to conjure allegations on their behalf. See Erwin v. Edwards, 22 F. App’x 579, 580

(6th Cir. 2001). Further, federal courts are courts of limited jurisdiction have a duty to police the

boundaries of their jurisdiction. See Fed. R. Civ. P. 12(h)(3). “A district court may, at any time,

sua sponte dismiss a complaint for lack of subject matter jurisdiction pursuant to Rule 12(b)(1) . .

. when the allegations of [the] complaint are totally implausible, attenuated, unsubstantial,

frivolous, devoid of merit, or no longer open to discussion.” Apple v. Glenn, 183 F.3d 477, 479

(6th Cir. 1999) (per curiam).

       The Court finds this action must be dismissed in accordance with Apple v. Glenn. Winn’s

complaint is so incoherent, implausible, unsubstantial, and frivolous that it does not meet basic

pleading requirements or provide a basis to establish this Court’s subject-matter jurisdiction over

any claim.

       Accordingly, this action is dismissed for lack of subject-matter jurisdiction pursuant to the

Court’s authority established in Apple v. Glenn. The Court further certifies, pursuant to 28 U.S.C.

§ 1915(a)(3), that an appeal from this decision could not be taken in good faith.



       IT IS SO ORDERED.



 Dated: April 15, 2019
                                                HONORABLE SARA LIOI
                                                UNITED STATES DISTRICT JUDGE




                                                 2
